September11,2013 Rolaine S. Bancroft, Esq. Senior Special Counsel United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: WFRBS Commercial Mortgage Trust 2012-C7 Form 10-K for the Fiscal Year Ended December 31, 2012 Filed March 28, 2013 File No. 333-177891-01 WFRBS Commercial Mortgage Trust 2012-C7 Form 10-K/A for the Fiscal Year Ended December 31, 2012 Filed August21,2013 File No. 333-177891-01 Dear Ms. Bancroft: We are counsel to RBS Commercial Funding Inc. (“RBSCF”).This letter sets forth the response of the Depositor to the oral comments of Michelle Stasny, Special Counsel in the Office of Structured Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) to our response to your letter dated June28, 2013 (the “Comment Letter”), as filed on August20,2013. We have discussed the Staff’s comments with representatives of the Depositor and we are writing to respond to the Staff’s comments. For your convenience, our recollection of the Staff’s comments is repeated in italics below, followed by the response of RBSCF. 1. We note your response to the first bullet point of our comment letter dated June28, 2013, however the platform assessments for National Tax Search, LLC and CoreLogic Commercial Real Estate Services, Inc. cover more criteria than they are responsible for with respect to this transaction and there is no disclosure in the 10-K that informs investors that they are only responsible for Item 1122(d)(4)(xi) and (d)(4)(xii) of Regulation AB.Please confirm in future filings you will describe the transaction specific summary of the criteria attributable to these vendors. RBSCF confirms that future filings by WFRBS Commercial Mortgage Trust 2012-C7 on Form 10-K (“Future 10-Ks”) will describe the transaction specific summary of the criteria attributable to National Tax Search, LLC and CoreLogic Commercial Real Estate Services, Inc.Although RBSCF notes that Wells Fargo Bank, National Association’s assessment of compliance with servicing criteria states that it relied on separate attestations from National Tax Search, LLC and CoreLogic Commercial Real Estate Services, Inc. for Items 1122(d)(4)(xi) and Patrick T. QuinnTel +1 Fax +1 pat.quinn@cwt.com September 11, 2013 (d)(4)(xii) of Regulation AB (the “Relevant Items”), the body of Future 10-Ks will provide disclosure to investors that National Tax Search, LLC and CoreLogic Commercial Real Estate Services, Inc. are only responsible for the Relevant Items. RBSCF hopes the Staff will find the above responses responsive to its comments.Please contact me with any questions you have regarding the foregoing. Very truly yours, /s/ Patrick T. Quinn Patrick T. Quinn cc: Douglas Tiesi Joseph Thomas, Esq. Page 2
